LARSEN, Justice,
dissenting.
I dissent.
“If no-fault benefits have not been paid for loss arising otherwise than from death, an action therefor may be commenced not later than two years after the victim suffers the loss and either knows, or in the exercise of reasonable diligence should have known, that the loss was caused by the accident, or not later than four years after the accident, whichever is earlier____” (emphasis supplied)
Pennsylvania No-fault Motor Vehicle Insurance Act, Act of July 19, 1974, P.L. 489, No. 176, Art. I, § 106, 40 P.S. § 1009.106(c)(1).
As I said in my dissent in Kamperis v. Nationwide Insurance Company, 503 Pa. 536, 469 A.2d 1382 (1983), I would construe the above provision of the No-fault Act (40 P.S. § 1009.106(c)(1) to mean that where no-fault benefits arising otherwise than from death have not been paid, the victim suffers the loss when the insurance carrier breaches its obligation to pay the required benefits. Also see my dissent in: Guiton v. Pennsylvania National Mutual Cas*535ualty Insurance Company, 301 Pa. 146, 459 A.2d 1251 (1983).
The appellee, Thomas Murphy, was injured in an automobile accident on March 16, 1977. On the date of the mishap, he was residing with his sister who was the named insured under a no-fault insurance policy issued by appellant, Prudential Property and Casualty Insurance Company. Following the accident, the appellee sought and received medical services and treatment from various providers for injuries he allegedly sustained.
By application dated May 29, 1978 and forwarded to appellant on or about May 31, 1978, appellee formally applied for no-fault benefits. Responding to the application, the appellant did not immediately deny the claim. Rather, appellant requested that it be furnished with bills and records relating to the medical treatment received, and verification pertaining to the lost wages claimed. On March 27, 1979, the requested documentation was furnished to the appellant. On April 26, 1979, the appellant, by written letter, refused to pay the no-fault benefits sought by the appellee. Murphy filed suit on May 18, 1979 seeking recovery of the benefits he had been denied.
I would hold that the appellee “suffered the loss” on April 26, 1979 when the appellant declined payment of benefits. The date the appellant refused appellee’s application for benefits is the critical date. It is from that time that the appellee had two years to commence an action for benefits; provided however, that such action is brought within four years from the date of the accident. It is not the date when medical services are received or time is lost from employment that initiates the running of the statute of limitations. Rather, it is the insurer’s breach of its duty to pay benefits that signals the start of time limitations prescribed by Section 106(c) of the No-fault Act.
I would affirm.